Case 3:14-cv-00362-HES-JBT Document 88 Filed 07/24/19 Page 1 of 1 PagelD 747

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

LESAMUEL PALMER, A/K/A
KING ZULU M. ALI SHABAZZ,

Plaintiff,
Vv. Case No. 3:14-cv-362-J-20JUBT
RONNIE L. MORRIS, et al.,

Defendants.

 

ORDER
Pursuant to the parties’ Joint Status Report/Response to
Court Order (Doc. 87), this case is referred to the Honorable Joel
B. Toomey, United States Magistrate Judge, to conduct a settlement
conference. By August 16, 2019, the parties shall confer and
contact the chambers of Judge Toomey with proposed dates the
parties and their counsel are available for a settlement
conference.
If the parties settle the case privately prior to that time,
they shall immediately notify the Court.

DONE AND ORDERED at Jacksonville, Florida, this ~@”f day of

 

July, 2019.
dbs a Cf
HARVRY . ‘SCHLESINGER
Ee State istrict Judge
caw 7/18

Cc:
Counsel of Record
